ORDER
PER CURIAM.
Mother filed her motion to modify that part of a dissolution decree providing for child support of Mother’s and Father’s three children. The modification court increased child support from $525 per month to $750 per month. Mother appealed. She asserts that the court should have increased child support to $1107 per month and that any increase should have begun on the date of the filing of the decree. We find no abuse of the modification court’s discretion. See Wexelman v. Donnelly, 782 S.W.2d 72, 75[5] (Mo.App.1989). We must affirm the trial court’s judgment if it is supported by substantial evidence and is not against the weight of the evidence. Rule 84.16(b)(1). An extended opinion would have no precedential value. We have furnished the parties in this case a memorandum setting forth the reasons for our order.